DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed 12/30/2020, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 12/30/2020 have been fully considered.  With regards to the 35 U.S.C. §112(a) rejections cited in the prior office action, Applicant’s amendments have addressed this issue and is therefore withdrawn.  However the claims are rejected under a new grounds of rejection as necessitated by Applicant’s amendments as shown below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 	
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 

	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	Moreover Examiner views the claims to be merely generally linking the use of the judicial exception. 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of 	using a sensor data acquisition unit	an action detection unit configured to		wherein the sensor data acquisition unit, the action detection unit, and the information generation unit are each implemented via at least one processor	amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   	Similarly with regards to acquire sensor data provided by a sensor configured to detect an action of a user or a piece of equipment used by the user; is viewed as insignificant extrasolution activity as mere data gathering in an conventional way and, therefore, does not provide an inventive concept.  Examiner further notes that such additional elements are viewed to be well known routine and conventional as evidenced 
	Claims 3-18 further limit the abstract idea with an abstract idea and thus the claims are still directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7,9,10, 13-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdollahi (US 2013/0044043 A1) in view of Kim (US 2016/0095539 A1).

With respect to Claim 1 Abdollahi teaches
	An information processing device comprising (See Abstract and Fig 1B)::
	a sensor data acquisition unit configured to acquire sensor data provided by a sensor configured to detect an action of a user or a piece of equipment used by the user (See Fig 1B and Fig 2);  ;
	an action detection unit configured to
		determine a rotation section in the sensor data in which angular velocity in a horizontal plane direction exceeds a threshold value (See Para[0017], [0082],[0083], [0086], [0118]-[0121] The sensor unit comprises a gyroscope configured to produce angular velocity signals representing a head angular velocity about a generally horizontal axis oriented generally perpendicular to a direction the user is facing when the user is wearing the frame.); 	However Abdollahi is silent to the language of
		determine a noise section in the rotation section in which rotation radius, angular velocity, or duration does not satisfy a predetermined condition, and
	determine a change in a direction of travel included in the action of the user or the piece of equipment used by the user by removing the noise section from the rotation section; and
	an information generation unit configured to generate information regarding the change in the direction of travel,
	wherein the sensor data acquisition unit, the action detection unit, and the information generation unit are each implemented via at least one processor.	Nevertheless Kim teaches(See Para[0065]), and
	determine a change in a direction of travel included in the action of the user or the piece of equipment used by the user by removing the noise section from the rotation section (See Para[0091]); and
	an information generation unit configured to generate information regarding the change in the direction of travel (See Para[0051]),
	wherein the sensor data acquisition unit, the action detection unit, and the information generation unit are each implemented via at least one processor (See Fig 2)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Abdollahi  and remove the noise such as that of Kim. 	One of ordinary skill would have been motivated to modify removing the noise because removing the noise would result in more accurate data.	With respect to Claim 3 Abdollahi teaches
	The information processing device according to claim 1
	wherein the sensor is configured to detect an action of a head of the user or a
piece of equipment mounted on the head of the user (See Fig 1B), and	a rotation section in which a head shake of the user occurs (See Para[0031])..	However Abdollahi is silent to the language of
	the noise section 	Nevertheless Kim teaches(See Para[0065])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Abdollahi wherein the data has such as that of Kim	One of ordinary skill would have been motivated to modify Abdollahi because having noise in rotation data is the result of real world data gathering and determining the noise would allow one to get accurate data.
	
	With respect to Claim 4 Abdollahi teaches	The information processing device according to claim 3,
wherein, when rotations in a reverse direction opposite to rotations in a previous
direction are consecutively performed at a time interval that is smaller than or equal to a
threshold value, the action detection unit determines the rotation section in
which the head shake of the user occurs (See Para[0090]-[0091])..

	With respect to Claim 5 Abdollahi teaches
	The information processing device according to claim 1,
wherein the sensor includes an acceleration sensor and an angular velocity
sensor, and (See Abstract and Fig 2), 
	the action detection unit determines the action on a basis of a feature
amount extracted from the sensor data. (See Para[0081]).

	With respect to Claim 6 Abdollahi teaches
	The information processing device according to claim 1, further comprising:
(See Para[0119]). 
	With respect to Claim 7 Abdollahi teaches
	The information processing device according to claim
6, wherein the information generation unit generates information including a skill level of
the change in the direction of travel of the user estimated on a basis of the score (See Para[0119]).

	With respect to Claim 9 Abdollahi teaches
	The information processing device according to claim 7, 	wherein the information generation unit generates information including an evaluation of each location at which the change in the direction of travel is executed, which is decided on a basis of the skill level (See Para[0041])..

	With respect to Claim 10 Abdollahi teaches
	The information processing device according to claim 7,
	wherein the user includes a first user and a second user, and the information generation unit generates information regarding the change in the direction of travel by comparing the first user and the second user with respect to the skill level of the first user and the skill level of the second user (See Para[0081]).	With respect to Claim 13 Abdollahi teaches
	The information processing device according to
claim 6, wherein the scoring processing unit evaluates a duration, an angular
displacement, an angular velocity, or an angular acceleration of the change in the
direction of travel. (See Para[0019]).

	With respect to Claim 14 Abdollahi teaches
	The information processing device according to claim 1,	wherein the action includes change in the direction of travel and a jump or toppling section of the sensor data, and the information generation unit generates information regarding the change in the direction of travel and the jump or toppling section (See Para[0120])..

	With respect to Claim 15 Abdollahi teaches
	The information processing device according to claim 14, further comprising:
	a scoring processing unit configured to calculate a score for evaluating the jump,
wherein the scoring processing unit evaluates a duration of the jump, an angular
displacement of the jump, a degree of free fall of the jump, an impact at a time of a
takeoff of the jump, or an impact at a time of landing of the jump, and
wherein the scoring processing unit is implemented via at least one processor (See Para[0019]). 


	The information processing device according to
claim 1, wherein the information generation unit generates information for notifying the
user of presence of a video capturing the change in the direction of travel (See Abstract)..

	With respect to Claim 18 Abdollahi teaches
	The information processing device according to
claim 1, wherein the information generation unit generates information for visualizing an
amount of the change in the direction of travel in a time series manner (See Abstract). 

	With respect to Claim 19 Abdollahi teaches
	An information processing method comprising (See Abstract and Fig 1B):
	acquiring sensor data provided by a sensor configured to detect an action of a user or a piece of equipment used by the user (See Fig 1B and Fig 2);  ;
	determining, by a processor, a rotation section in the sensor data in which angular velocity in a horizontal plane direction exceeds a threshold value (See Para[0017], [0082],[0083], [0086], [0118]-[0121] The sensor unit comprises a gyroscope configured to produce angular velocity signals representing a head angular velocity about a generally horizontal axis oriented generally perpendicular to a direction the user is facing when the user is wearing the frame.);	However Abdollahi is silent to the language of

	determining, by the processor, a change in a direction of travel included in the action of the user or the piece of equipment used by the user by removing the noise section from the rotation section; and 	generating information regarding the change in the direction of travel.	Nevertheless Kim teaches	determining, by the processor, a noise section in the rotation section in which rotation radius, angular velocity, or duration does not satisfy a predetermined condition (See Para[0065]);
	determining, by the processor, a change in a direction of travel included in the action of the user or the piece of equipment used by the user by removing the noise section from the rotation section (See Para[0091]); and 	generating information regarding the change in the direction of travel (See Fig 2).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Abdollahi and remove the noise such as that of Kim. 	One of ordinary skill would have been motivated to modify removing the noise because removing the noise would result in more accurate data.

	With respect to Claim 20 Abdollahi teaches
	A non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer causes the computer to execute a method (See Para[0075]), the method comprising:
(See Fig 1B and Fig 2);  ;
	determining a rotation section in the sensor data in which angular velocity in a horizontal plane direction exceeds a threshold value (See Para[0017], [0082],[0083], [0086], [0118]-[0121] The sensor unit comprises a gyroscope configured to produce angular velocity signals representing a head angular velocity about a generally horizontal axis oriented generally perpendicular to a direction the user is facing when the user is wearing the frame.); 	However Abdollahi is silent to the language of
	determining a noise section in the rotation section in which rotation radius, angular velocity, or duration does not satisfy a predetermined condition;
	determining a change in a direction of travel included in the action of the user or the piece of equipment used by the user by removing the noise section from the rotation section; and
	generating information regarding the change in the direction of travel.	Nevertheless Kim teaches	determining a noise section in the rotation section in which rotation radius, angular velocity, or duration does not satisfy a predetermined condition (See Para[0065]);;
	determining a change in a direction of travel included in the action of the user or the piece of equipment used by the user by removing the noise section from the rotation section (See Para[0091]);; and
(See Fig 2)..	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Abdollahi and remove the noise such as that of Kim. 	One of ordinary skill would have been motivated to modify removing the noise because removing the noise would result in more accurate data.


Claims 8, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdollahi (US 2013/0044043 A1) in view of Kim (US 2016/0095539 A1) as applied to claim 1 above, and further in view of Slocum (US 2009/0029754 A1).	With respect to Claim 8 Abdollahi is silent to the language of	The information processing device according to claim7, 	wherein the information generation unit generates information including a ranking that relates to a skill of the change in the direction of travel of the user, which is decided on a basis of the skill level. 	Nevertheless Slocum teaches
	wherein the information generation unit generates information including a ranking that relates to a skill of the change in the direction of travel of the user, which is decided on a basis of the skill level (See Para[0024]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Abdollahi and use a ranking such as that of Slocum.
		With respect to Claim 11 Abdollahi is silent to the language of
	The information processing device according to claim 10, wherein
the information generation unit generates information for notifying the first user of
presence of the second user when the skill level of the first user is close to the skill level
of the second user.	Nevertheless Slocum teaches	wherein the information generation unit generates information for notifying the first user of presence of the second user when the skill level of the first user is close to the skill level (See Para[0024])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Abdollahi and notify a user such as that of Slocum.	One of ordinary skill would have been motivated to modify Abdollahi because a ranking and notification would allow a user to see how their performance measures up with other people.
	With respect to Claim 12 Abdollahi is silent to the language of
	The information processing device according to claim 11, wherein
the information generation unit generates the information for notifying the first user of
the presence of the second user when positions of the first user and the second user
 (See Para[0024])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Abdollahi and notify a user such as that of Slocum.	One of ordinary skill would have been motivated to modify Abdollahi because a ranking and notification would allow a user to see how their performance measures up with other people.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdollahi (US 2013/0044043 A1) in view of Kim (US 2016/0095539 A1) as applied to claim 14 above, and further in view of GoFigureSkating (“Figure Skating Jumps in Competition”).	With respect to Claim 16 Abdollahi teaches
	The information processing device according to claim 14, further comprising:	a scoring processing unit configured to calculate a change in a direction of
travel score for evaluating the change in the direction of travel and a jump score for
evaluating the jump (See Para[0017]), 	However Abdollahi is silent to the language of	wherein the information generation unit generates information including a skill  (See Figure Skating Jumps in Competition/ Deductions).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Abdollahi and generate a skill level such as that of GoFigureSkating. 	One of ordinary skill would have been motivated to modify Abdollahi, because evaluating a figure skater according to a jump and turn score would result in an accurate figure skating score.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050.  The examiner can normally be reached on M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863